19-1313-cr
United States v. Jermaine Buchanan

                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                                  SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE 32.1.1. WHEN CITING A
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED
BY COUNSEL.


              At a stated term of the United States Court of Appeals for the Second
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in
the City of New York, on the 21st day of May, two thousand twenty.

PRESENT:             DENNY CHIN,
                     SUSAN L. CARNEY,
                     STEVEN J. MENASHI,
                                         Circuit Judges.
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x


UNITED STATES OF AMERICA,
                    Appellee,

                                        -v-                                          19-1313-cr

JERMAINE BUCHANAN, aka Ski,
                                        Defendant-Appellant,


TERRENCE BOYD, TODD SUMMERVILLE,
KELVIN BURDEN, aka Waffle, aka Uncle,
aka Unc, DAVID M. BURDEN, aka DMX, aka X,
ANTHONY BURDEN, aka Tony, aka Mackey,
WILLIE PREZZIE, aka Dog, aka Prez, ANTHONY
BUCHANAN, aka Jungle, TERRENCE THOMPSON,
aka Creed, MICHAEL SAWYER, aka Michael Moss,
TERRA NIVENS, aka Stink, aka Stinkfinger, FRANK
KNIGHT, aka Groovy, aka Ace, DWIGHT
MASCHEK, aka Shorty, JERMAINE MARTIN,
aka Psycho, ANDRE MCCLENDON, aka Popsicle,
MICHAEL GLENN, aka Rockefella, ROBERT
JONES, aka Swinger, DAVID L. BURDEN, aka
Quinten, aka Sid, JOSEPH DANIELS, aka Digital,
LAVON GODFREY, ALVIN WHITE, aka Uncle
Lee, ANDRE DAWSON, aka Yup Yup, JEFFREY
FREDERICKS, aka JL, aka Dahmer, JAHOD
NASH, aka Hottie Jig, MARK CALDWELL, aka
Lt. Sparks, KEVIN HAMLETTE, aka Fresh,
PATRICE ST. SURIN, aka Patrick, aka Watty Wat,
ERNEST EUGENE WELDON, aka Gene, aka
Mean Gene, aka Mean One, THOMAS HOLMAN,
aka Uno, ADAM SANDERS, aka AD, KENDAL
MULLINS, aka K-Nice, THOMAS FAGAN,
JOSEPH DARDEN, JEFFREY LOCKHART,
LAMONT BROWN, aka L, ST. CLAIR BURDEN,
aka Gowser, aka GP, aka Boo Boo, CEDRIC BURDEN,
aka Sid, ANTONIO WILLIAMS, aka Lo Lo,
ANGEL CABRERA, aka Cheeks, KEITH LYONS,
aka Papa Large, aka Pops, BARNEY BURDEN,
aka Rock, aka Buddy, aka Buddy Rock,
DEMETRIUS STORY, LESLIE WAYNE CARLOS,
aka Cheetah,
                                        Defendants. ∗


- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



∗
        The Clerk of the Court is respectfully directed to amend the official caption to conform
to the above.


                                                                 2
FOR APPELLEE:                             Margaret M. Donovan, Assistant United States
                                          Attorney (Marc H. Silverman, Assistant United
                                          States Attorney, on the brief), for John H.
                                          Durham, United States Attorney for the
                                          District of Connecticut, New Haven,
                                          Connecticut.

FOR DEFENDANT-APPELLANT:                  Kenneth A. Caruso (James-Paul Cumming, on
                                          the brief), White & Case LLP, New York, New
                                          York.

              Appeal from the United States District Court for the District of

Connecticut (Hall, J.).

              UPON DUE CONSIDERATION, IT IS HEREBY ORDERED,

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.

              Defendant-appellant Jermaine Buchanan appeals from the third amended

judgment entered April 26, 2019. In 2003, Buchanan was convicted, following a jury

trial, of racketeering and related crimes in violation of 18 U.S.C. §§ 1959(a)(5) and

1962(c), (d), and 21 U.S.C. §§ 841(a)(1), (b)(1)(A). On appeal, Buchanan challenges a

special condition of supervised release requiring him to complete 40 hours per week of

work, educational or vocational training, or community service (the "40-hour

requirement"). We assume the parties' familiarity with the underlying facts, the

procedural history of the case, and the issues on appeal.

              This case has a long procedural history. On April 12, 2004, the district

court sentenced Buchanan to life imprisonment. After exhausting his direct appeals, on



                                             3
April 8, 2013, Buchanan moved pursuant to 28 U.S.C. § 2255 to vacate, set aside, or

correct his sentence. Buchanan and the Government then entered into a stipulation

whereby he agreed to withdraw his motion in exchange for resentencing based on a

range of 262-365 months. On March 23, 2015, the district court entered an amended

judgment resentencing Buchanan to 365 months' imprisonment in accordance with the

stipulation to be followed by a life term of supervised release.

              Buchanan appealed the amended judgment, and we affirmed in all

respects except as to the lifetime term of supervised release. See United States v. Burden,

860 F.3d 45, 57 (2d Cir. 2017). On remand, on October 2, 2017, the district court

resentenced Buchanan to the mandatory minimum term of supervised release: five

years. The district court further imposed several additional special conditions that it

found were reasonably related to Buchanan's background and conduct, including the

40-hour requirement, to protect the public and help him reintegrate into life outside

prison. The judgment also included the standard condition that Buchanan work at least

30 hours per week.

              Buchanan next appealed the second amended judgment. We affirmed the

term of supervised release and several of the special conditions. See United States v.

Boyd, 759 Fed. App'x 49, 51 (2d Cir. 2019) (summary order). We vacated and remanded

as to three of the special conditions, however, including the 40-hour requirement. Id. at

52. As to that condition, we noted the standard condition imposing a 30-hour per week


                                             4
work requirement and observed that "[a]lthough the two conditions are not

inconsistent, the district court should clarify whether the special condition takes

precedence." Id. On remand, on April 16, 2019, the district court clarified that the 40-

hour requirement took precedence, explaining that in its experience, it is "not unusual

[to] see violations when people are not fruitfully engaged." App'x at 144-45. The

district court then filed the third amended judgment on April 26, 2019.

              On appeal, Buchanan argues that the district court abused its discretion

when it imposed the 40-hour requirement because it failed to explain how Buchanan's

particular circumstances warranted deviating from the standard condition of 30 hours

of employment per week.

                                 STANDARD OF REVIEW

              The propriety of a condition of supervised release is reviewed for abuse of

discretion. See United States v. Parkins, 935 F.3d 63, 65 (2d Cir. 2019).

                                       DISCUSSION

A.     Applicable Law

              Special conditions of supervised release must be "reasonably related" to

"the nature and circumstances of the offense," the defendant's history and

characteristics, the need for deterrence, the protection of the public, and the defendant's

medical and rehabilitative needs. U.S.S.G. § 5D1.3(b). "A special condition must also




                                               5
involve 'no greater deprivation of liberty than is reasonably necessary for the purposes'

of sentencing." Parkins, 935 F.3d at 65 (quoting 18 U.S.C. § 3583(d)(2)).

B.     Application

              Buchanan argues that the district court failed to consider his particular

circumstances when imposing the 40-hour requirement. We disagree. As a preliminary

matter, the 40-hour requirement may be met by any combination of "work, community

service, education or vocational training." App'x at 145. The district court considered

the nature and circumstances of Buchanan's offense and his history and characteristics,

and noted his prolific history of violent criminal conduct, including four prior

convictions for assault and the instant conviction for murder, and emphasized the

strong need to protect the public. The district court also observed that Buchanan had

matured since his initial sentencing, and noted that the special conditions, including the

40-hour requirement, were intended to help him transition successfully to life in the

community.

              Further, the district court noted that "it is [not] excessive to require a

person to be engaged in some useful activity 40 hours a week," and observed that, in its

experience, supervisees, particularly those with a history of dealing drugs, are more

likely to violate when "not fruitfully engaged." App'x at 144-45. The 40-hour

requirement was thus reasonably related to the nature and circumstances of the offense,

the defendant's history and characteristics, and the need to protect the public, and does


                                              6
not involve any greater deprivation of liberty than is reasonably necessary. See U.S.S.G.

§ 5D1.3(b)(1); see also 18 U.S.C. § 3583(d)(2). Accordingly, we conclude that the district

court did not abuse its discretion when it imposed the 40-hour requirement.

                                         *   *   *

              We have considered Buchanan's remaining arguments and conclude they

are without merit. For the foregoing reasons, we AFFIRM the judgment of the district

court.

                                          FOR THE COURT:
                                          Catherine O'Hagan Wolfe, Clerk




                                             7